Citation Nr: 1600247	
Decision Date: 01/05/16    Archive Date: 01/12/16

DOCKET NO.  07-37 932A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to higher initial ratings for posttraumatic stress disorder (PTSD), evaluated as 50 percent disabling prior to March 29, 2011, as 70 percent disabling from March 29, 2011 to October 4, 2014, and as 100 percent disabling from October 4, 2014.

2.  Entitlement to a separate compensable rating for cognitive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran served on active duty from May 1972 to May 1992. 

This matter came before the Board of Veterans' Appeals (Board) on appeal of a March 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which granted service connection for cognitive disorder not otherwise specified (NOS) and assigned an initial rating of 50 percent, effective as of the date of claim.  A subsequent rating decision in May 2006 granted service connection for PTSD and, based on the interrelated symptoms, incorporated PTSD into the rating for cognitive disorder, NOS, but continued the 50 percent disability rating.  Thus, increased ratings relative to both PTSD and cognitive disorder, NOS, are included in this appeal, and the issues have been framed accordingly. 

In March 2010, the Veteran appeared at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims file. 

This case was previously before the Board in October 2009, when it was remanded for further development to include a Travel Board hearing.  The Board again remanded the appeal in February 2011.  

In its February 2011 remand, the Board noted that the issue of entitlement to service connection for erectile dysfunction, to include as secondary to PTSD with cognitive disorder, NOS, had been raised by the record, but had not been adjudicated by the RO.  In addition, the Board noted that a December 2003 written statement submitted by the Veteran also raised the issue of entitlement to service connection for impaired vision subsequent to being struck by lightning.  The Board indicated that it did not have jurisdiction over those claims referred them to the RO for appropriate action.  It does not appear that these issues were subsequently addressed by the agency of original jurisdiction (AOJ), thus, they are again referred for appropriate action.

While the appeal was in remand status, the Veteran submitted various appeals and subsequently withdrew some of them.  In April 2012, he requested service connection for a right shoulder disability, a bilateral arm and hand disability, a right ankle disability, and for sleep apnea, as well as an increased rating for a left shoulder disability.   In August 2012, he withdrew the claim with respect to his right ankle.  In November 2012, he withdrew the claims regarding his shoulders.  In August 2013, he withdrew the claim with respect to his bilateral arms and hands.  However, in August 2013, he also submitted a statement indicating that he wished to "reopen the evaluations of the four areas that I withdrew from last year" to include his right and left shoulders, neuropathy of the bilateral arms, and bilateral carpal tunnel syndrome.  Moreover, the Board notes that the issue of entitlement to service connection for erectile dysfunction was again raised by the Veteran in April 2012 and has not been withdrawn.  These issues have not been addressed by the AOJ and are referred for appropriate action.  

The Board also notes that while the appeal was in remand status, the AOJ issued a rating decision in March 2012 granting a 70 percent evaluation for PTSD, effective March 29, 2011, the date of a VA psychiatric examination.  The Board further observes that a September 2012 rating decision granted a total rating based on unemployability (TDIU).

The Board again remanded the instant appeal for development of the record in July 2014.  While the appeal was most recently in remand status, the RO issued a rating decision granting a 100 percent evaluation for PTSD, effective October 4, 2014.



FINDINGS OF FACT

1.  For the period prior to March 29, 2011, PTSD was productive of occupational and social impairment with reduced reliability and productivity due to mild memory impairment, irritability and anger, intrusive memories, flashbacks, anxiety, numbing, avoidance, and depression.  

2.  For the period from March 29, 2011 to October 4, 2014, PTSD was productive of occupational and social impairment with deficiencies in most areas, due to memory impairment, irritability and anger, intrusive memories, flashbacks, anxiety, numbing, avoidance, depression, panic, impaired abstract thinking, difficulty in adapting to stressful circumstances, and inability to establish and maintain effective relationships.  

3.  Psychoneurological testing does not reveal a diagnosis of cognitive disorder that is subject to separate compensation.


CONCLUSIONS OF LAW

1.  For the period prior to March 29, 2011, the criteria for an evaluation in excess of 50 percent for PTSD have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

2.  For the period from March 29, 2011 to October 4, 2014, the criteria for an evaluation in excess of 70 percent for PTSD have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

3.  The criteria for a separate compensable evaluation for cognitive disorder NOS have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, § 4.124a, Diagnostic Code 8045; § 4.120, Diagnostic Code 9310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  

A May 2004 letter discussed the evidence necessary to support the Veteran's claim for a higher rating.  The evidence of record was listed and the Veteran was advised of the allocation of duties between himself and VA. 

In February 2006, the Veteran was asked to submit evidence pertaining to his PTSD.  The evidence of record was listed and she was advised of the allocation of duties between himself and VA.  

In April 2008, the Veteran was advised of the manner in which VA determines disability ratings and effective dates.

Subsequent correspondence advised the Veteran of the status of his claims.

The Board finds that the content of the notices fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The appellant has been provided with every opportunity to submit evidence and argument in support of his claims and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claims.  

The Board notes that this is a case in which the Veteran is challenging the initial evaluations assigned following the grant of service connection for his psychiatric disorder.  In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.

With respect to VA's duty to assist, relevant treatment records have been obtained and associated with the record.  VA examinations have been conducted, and the Board finds that the examination reports are adequate, in that the examinations were conducted by clinicians who reviewed the history, interviewed the Veteran, and performed appropriate evaluations.  

Finally, the Board notes that the Veteran also was afforded a hearing before the undersigned during which she presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ or Decision Review Officer who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the issues on appeal were identified during the hearing and the presiding AVLJ explained the evidence necessary to support the Veteran's claims for increase.   Information concerning the Veteran's treatment was also obtained.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has she identified any prejudice in the conduct of the Board hearing. 

The Veteran has not otherwise identified any additional evidence or information which could be obtained to substantiate the claim. The Board is also unaware of any such outstanding evidence or information. Therefore, the Board is also satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations.  For the foregoing reasons, it is not prejudicial to the Veteran for the Board to proceed to a final decision in this appeal.

Analysis

As noted above, the Veteran's psychiatric disorder was originally characterized by VA as cognitive disorder NOS.  It was evaluated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9310, for dementia of unknown etiology.  In a May 2006 rating decision, service connection for PTSD was granted and incorporated into the rating for cognitive disorder NOS, evaluating the disorder pursuant to Diagnostic Code 9411 for PTSD.  In previous remands, the Board directed that the issue of whether a separate compensable evaluation was warranted for cognitive disorder should be considered pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8045 for traumatic brain injury.      

Disability evaluations are determined by the application of a schedule of ratings, which is based on average industrial impairment.  38 U.S.C.A. § 1155.   A proper rating of the Veteran's disability contemplates its history, 38 C.F.R. § 4.1, and must be considered from the point of view of a Veteran working or seeking work.  38 C.F.R. § 4.2.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In cases where the original rating assigned is appealed, as is the case with the Veteran's claims of entitlement to higher evaluations for the psychiatric disorder, DJD of the right knee, and instability of the left knee, consideration must be given to whether a higher rating is warranted at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 50 percent evaluation is warranted for PTSD when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereo-typed speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent evaluation is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  Id.

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). A score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 is indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

Effective August 4, 2014, VA amended the portion of the Rating Schedule dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the DSM-IV and replace them with references to the recently updated Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094.  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  Id.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  The RO certified the Veteran's appeal to the Board in October 2015, and therefore the claim is governed by DSM-V.

The Board notes that the use of GAF scores has been abandoned in the DSM-5 because of, among other reasons, "its conceptual lack of clarity" and "questionable psychometrics in routine practice."  See Diagnostic and Statistical Manual for Mental Disorders, Fifth edition, p. 16 (2013).  In this case, however, DSM-IV was in use at the time the medical entries of record were made.  Thus, the GAF scores assigned remain relevant for consideration in this appeal.

The regulations for traumatic brain injuries (TBI) were revised during the pendency of this appeal.  See 73 Fed. Reg. 54,693  (Sept. 23, 2008).  The effective date for these revisions is October 23, 2008.  38 C.F.R. § 4.124, Note (5)(2015).  For claims received by VA prior to that effective date, a Veteran is to be rated under the old criteria for any periods prior to October 23, 2008, but under the new criteria or the old criteria, whichever are more favorable, for any period beginning on October 23, 2008.  The claim is to be rated under the old criteria unless applying the new criteria results in a higher disability rating.  See VBA Fast Letter 8-36 (October 24, 2008).  However, a Veteran whose residuals of TBI were rated by VA under a prior version of 38 CFR 4.124a, Diagnostic Code 8045, will be permitted to request review under the new criteria, irrespective of whether his or her disability has worsened since the last review or whether VA receives any additional evidence.  See 73 Fed. Reg. 54,693  (Sept. 23, 2008). 

Prior to October 23, 2008, brain disease due to trauma under Diagnostic Code 8045, purely neurological disabilities, such as hemiplegia, epileptiform seizures, facial nerve paralysis, etc., following trauma to the brain, was to be rated under the diagnostic codes specifically dealing with such disabilities, with citation of a hyphenated diagnostic code (e.g., 8045-8207).  Purely subjective complaints such as headache, dizziness, insomnia, etc., recognized as symptomatic of brain trauma, will be rated at a maximum of 10 percent under Diagnostic Code 9304, "Dementia due to head trauma."  This 10 percent rating will not be combined with any other rating for a disability due to brain trauma.  Ratings in excess of 10 percent for brain disease due to trauma under Diagnostic Code 9304 are not assignable in the absence of a diagnosis of multi-infarct dementia associated with brain trauma.  38 C.F.R. Part 4, § 4.124a, Diagnostic Code 8045.

Revised Diagnostic Code 8045 states that there are three main areas of dysfunction that may result from TBIs and have profound effects on functioning: cognitive, emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation. 38 C.F.R. § 4.124a, Diagnostic Code 8045.  For residuals not listed in the Diagnostic Code that are reported on examination, they are to be evaluated under the most appropriate diagnostic code. 

As in effect from October 23, 2008, Diagnostic Code 8045 states there are three main areas of dysfunction that may result from TBIs (traumatic brain injuries) and have profound effects on functioning: cognitive (which is common in varying degrees after a TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8045.

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."

Subjective symptoms may be the only residual of a TBI or may be associated with cognitive impairment or other areas of dysfunction.  Evaluate subjective symptoms that are residuals of a TBI, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  However, separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.

Evaluate emotional/behavioral dysfunction under § 4.130 (Schedule of ratings-mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."

Evaluate physical (including neurological) dysfunction based on the following list, under an appropriate diagnostic code: motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.

The preceding list of types of physical dysfunction does not encompass all possible residuals of a TBI.  For residuals not listed here that are reported on an examination, evaluate under the most appropriate diagnostic code.  Evaluate each condition separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.

Consider the need for special monthly compensation (SMC ) for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc. Evaluation of Cognitive Impairment and Subjective Symptoms: the table titled 'Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified' contains 10 important facets of a TBI related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, and labeled "total."  However, not every facet has every level of severity.  The Consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  Assign a 100-percent evaluation if "total" is the level of evaluation for one or more facets. If no facet is evaluated as 'total,' assign the overall percentage evaluation based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, assign a 70 percent evaluation if 3 is the highest level of evaluation for any facet.

In a December 2003 statement, the Veteran indicated that he had experienced memory and concentration problems for years.  He noted that he had not managed the family checking account for 16 years.

On VA examination in January 2004, the examiner noted that the Veteran had been working for the U.S. Postal Service since retiring from service.  He indicated that the Veteran had been struck by lightening during service, and that he reported memory and cognitive problems since that time.  The Veteran stated that the problems resolved somewhat over time, but that he continued to have symptoms.  He denied remissions from symptoms.  He also denied treatment and lost time from work.  He reported trouble speaking, which the examiner indicated appeared to be pure cognitive thought blocking.  He indicated that he often forgot what he was supposed to be doing in the middle of a task.  On mental status examination, the examiner identified mild aphasia.  The Veteran's ability to maintain minimal personal hygiene and other basic activities of daily living was intact.  The Veteran was oriented.  Mild memory impairment was noted.  There was no obsessional or ritualistic behavior reported.  Speech was normal.  The Veteran denied panic attacks, depression, impaired impulse control, and sleep impairment.  More detailed executive functioning testing showed omission and extraneous errors in cognitive function.  The examiner indicated that such was indicative of a clear neuropsychological cognitive deficit which had impaired independent functioning.  He opined that the cognitive dysfunction was secondary to the in-service lightning strike.  He provided a diagnosis of cognitive disorder, NOS.  He assigned a GAF score of 50.  

A September 2004 VA psychiatry intake evaluation notes the Veteran's complaint or irritability and easy loss of temper.  He reported some intrusive memories, flashbacks, and images of incidents during service.  He related that he had been verbally abusive to his first wife, and that he had experienced marital difficulty with his second wife.  He denied depression, anxiety, and panic attacks.  He also denied psychotic and bipolar symptoms.  He noted that since being struck by lightning, he had difficulty balancing his checkbook and with language expression.  He related his belief that he had also had more difficulty with verbal anger control since then.  He stated that medications helped with sleep and anger control.  On mental status examination, the Veteran's mood was euthymic and affect was mildly increased in intensity with normal range.  Thoughts were coherent and goal directed, with no evidence of psychosis.  There was no suicidal or homicidal ideation.  Judgement and insight appeared good.  The assessment was mild cognitive disorder NOS, rule out partial symptoms of PTSD.  The provider assigned a GAF score of 50-55.

A February 2005 VA treatment record notes the Veteran's report of less irritability since he started taking Sertraline.  He related that he continued to have night sweats, but no longer remembered his nightmares.  There was no depression.  He reported that he continued to have problems with his memory.  He did not report suicidal or homicidal ideation.  He was alert and oriented.  He appeared tense and anxious.  His mood was euthymic.  His thoughts were clear without psychosis.  Judgment and insight were good.  The assessment was cognitive disorder NOS, mild; and rule out partial PTSD.  The provider assigned a GAF score of 55-60.

A September 2005 VA psychiatry record notes that the Veteran was alert and oriented.  He was mildly anxious and tense.  His mood was euthymic.  His thoughts were clear.  There was no suicidal or homicidal  ideation and no psychotic features.  Judgment and insight were good.  The assessment was cognitive disorder NOS, mild; and anxiety disorder NOS.  The provider assigned a GAF score of 60.

In November 2005, the Veteran reported that medications were helping and producing better sleep without nightmares.  He related that he had missed his medications for five days and experienced a return of difficulty with sleep and dreams.  He reported anxious mood due to impending divorce, but denied depression.  Mental status examination revealed euthymic mood with affect appropriate to mood and content.  The Veteran's thoughts were clear, coherent, and goal directed.  Judgment and insight were good.  The Veteran was alert and oriented.  The assessment was cognitive disorder NOS and anxiety disorder NOS (possible partial PTSD).  The provider assigned a GAF score of 60.

A March 2006 VA psychiatry note reflects the Veteran's report of stress related to a pending divorce.  He denied depression.  He endorsed nightmares and easy startle response.  He related that his mood had been good, and denied suicidal and homicidal ideation.  He stated that medication helped.  Judgment and insight were good.  The assessment was cognitive disorder NOS and anxiety disorder NOS (with partial PTSD symptoms).  The provider assigned a GAF score of 70.

An additional VA examination was conducted in April 2006.  The Veteran's history was reviewed.  The examiner noted that the Veteran endorsed recurrent and intrusive thoughts, dreams of life threatening situations, irritability and volatility, hypervigilance, numbing, insomnia, avoidance, pervasive anxiety, depression, anger, social isolation, and withdrawal.  He indicated that the Veteran had also been diagnosed with cognitive disorder NOS due to intermittent clouded thinking, memory impairment, difficulty reading maps, and problems with mathematical calculations.  The Veteran reported that following service, he managed a dive shop and was subsequently hired by the Postal Service 11 years previously.  On mental status examination, the Veteran was alert and fully oriented.  He was reasonably articulate and provided a logical, coherent history.  Speech was normal.  Mood was moderately depressed and affect was appropriate.  There was no evidence of formal thought disorder, or suicidal or homicidal ideation.  Memory was variably intact.  Insight, judgment, ability to abstract, and reality testing were all within normal limits.  The diagnoses were PTSD and cognitive disorder NOS.  The examiner assigned a GAF score of 50 for each diagnosis individually.  

A June 2006 statement from the Veteran indicates that when he stopped taking his psychiatric medications, he had difficulty at work and also had legal trouble.  He noted that his depression was kept under control with medication.  

A June 2006 VA treatment record indicates the Veteran's report that he remained frustrated with work, but dealt with it more constructively by taking time off.  He endorsed good sleep.  He requested less frequent appointments due to his work schedule.  On mental status examination, the Veteran was alert and oriented.  Mood was euthymic and affect had good range.  Thoughts were clear, with no sign of psychosis.  There was no suicidal or homicidal ideation.  Judgment and insight were good.  The assessment was cognitive disorder NOS.  The provider assigned a GAF score of 65.

Mental status examination in September 2006 revealed affect with good range.  The Veteran's thoughts were clear, with no sign of psychosis.  There was no suicidal or homicidal ideation.  Judgement and insight were good.  The Veteran was alert and oriented.  The assessment was mild cognitive disorder NOS, and anxiety disorder NOS with partial PTSD symptoms.  The provider assigned a GAF score of 70.

A December 2007 VA treatment record reflects the Veteran's report of some difficulty at work.  His mood was noted to be fairly good.  He indicated that he continued to cope with some mild memory difficulty.  Mental status examination revealed euthymic mood and tense affect with fairly good range.  The Veteran was oriented.  He denied suicidal and homicidal ideation.  There was no sign of formal thought disorder.  Judgement and insight were good.  The assessment was depression NOS with remission, anxiety disorder NOS (partial PTSD), and cognitive disorder NOS.  The provider assigned a GAF score of 70.

A subsequent December 2007 treatment record indicates that the Veteran's mediation was increased.  The provider indicated an assessment of cognitive disorder; depression NOS, improved; and anxiety disorder (subthreshold PTSD).  She assigned a GAF score of 60.

On VA examination in April 2008, the Veteran's history was reviewed.  The Veteran described ongoing PTSD symptoms.  He noted that the frequency of memories and nightmares varied depending on triggers.  He endorsed traumatic nightmares two to three times per week.  He indicated that on a "good" night, he got five to six hours of sleep.  He related that he had been involved in several fights in the previous year, and that he punched the wall when he was angry.  He noted that he did not trust himself to carry a weapon.  He reported that he had used all of his sick leave for medical problems and psychiatric symptoms.  He endorsed feeling depressed for a day or two at a time.  He indicated that he had been divorced from his second wife since 2005, and that he had frequent contact with the children of that marriage.  He noted that he had been involved for three years with a woman and that it was a good relationship.  He indicated that all of his friends had military backgrounds.  On mental status examination, the Veteran appeared uncomfortable with the evaluation.  He was tearful at several points when discussing past problems with anger.  He was oriented.  Speech was normal.  The Veteran was alert and oriented.  Mood was depressed, and affect was constricted.  Thought was organized, coherent, and goal directed.  The Veteran endorsed intermittent passive suicidal thought and denied homicidal ideation.  There was no evidence of formal thought disorder.  Behavior was appropriate.  The examiner noted that the Veteran continued to experience cognitive deficits, such as getting lost while driving and having difficulty when reading and conversing.  There was no sign of obsessive behavior.  The diagnoses were PTSD, depressive disorder NOS, and cognitive disorder NOS.  The examiner assigned a GAF score of 50.  He noted that the GAF score for PTSD and depressive symptoms was 55.

In a March 2009 statement, the Veteran's son indicated that the Veteran had problems with his memory, causing him to become argumentative and upset.  He related memories of his father yelling, talking, and fighting in his sleep.  

A March 2009 statement from a supervisor indicates that the Veteran got lost when assigned to new mail routes.  He noted that the Veteran was jumpy when approached from behind.  

Neuropsychological testing was carried out in June 2009.  The Veteran reported increasing problems with numbers, driving, and memory.  He stated that he first noted problems beginning in approximately 1986,which he attributed to being struck by lightning in 1984 and multiple prior head injuries incurred during his service as a military police officer.  He indicated that his cognitive problems had gradually worsened and his compensatory strategies had become less effective over the past few years.  He described confusion in handling his finances, as well as disorganization and a tendency to get lost while driving.  He indicated that he was forgetful.  He noted that he was easily frustrated, angry, and anxious.  The Veteran's son noted marked differences in his father compared to years previously regarding mood, forgetfulness, organization, problem solving, personality, and drinking habits.  On mental status examination, the Veteran was anxious, tearful, and self-deprecating.  His grooming and hygiene were adequate.  No psychomotor abnormalities were noted.  He was alert and oriented.  He demonstrated good interpersonal skills and did not appear to have difficulty understanding conversational speech or task instructions.  His speech was hesitant and circumlocutory.  There was no overt evidence of formal thought disorder, delusions, or hallucinations.  Memory was grossly intact,  insight and judgment were good.  Mood was depressed and anxious, and affect was mood congruent.  Impulsivity and disorganization were apparent in his response style.  Results of intellectual testing revealed overall functioning in the average range, with relative weaknesses in nonverbal compared to verbal abilities.  Cognitive testing revealed normal scores on measures of language and memory, and impairment in visuoconstruction due to difficulty organizing a complex figure and attention/executive dysfunction, specifically poor self-monitoring, problems shifting set, and impulsivity.  Scores on measures of processing speed were variable, ranging from severely impaired to low average, likely representing a decline.  Psychological testing indicated an overall valid profile, and reflected anxiety, aggressive tendencies, and difficulty thinking clearly and concentrating.  The examiner concluded that the findings were consistent with the early stages of a neurodegenerative disease process, most likely a frontotemporal dementia.  She indicated that referral for alcohol abuse should be considered, as some initial modest gains in cognitive functioning might be observed with sobriety.  

On follow-up in July 2009, the Veteran was advised that he should continue to be monitored to confirm his diagnosis and to undergo treatment of his PTSD and alcohol abuse.  

During his March 2010 hearing, the Veteran testified that he had memory problems.  He noted that he sometimes lost his way at work if he was asked to deliver to someone else's route.  He indicated that he was easily confused and disoriented.  He also noted that he was easily irritated and angered.  He stated that he had problems at work getting into fights.  He indicated that he had not handled his financial affairs since 1984.  He noted that he had used all of his sick leave.  He stated that he depended on his current wife and his son for assistance.  

On VA examination in March 2011, the Veteran reported that he had difficulty with his memory and experienced problems when his routine was changed.  He endorsed sleep disturbance, with night terrors two to three times per week.  He expressed worry over being told he had fronto-temporal dementia.  He indicated that he had been married three times, to his current wife since 2008.  He described his relationships with his wife and step daughter as good.  He noted that he was able to go out some socially, but that he got jumpy in large crowds.  He endorsed a history of violence, stating that he had been involved in fist fights.  On examination, the Veteran was clean and appropriately dressed.  There was no remarkable psychomotor activity.  Speech was clear and coherent.  Mood was anxious, depressed, and labile.  Affect was constricted.  The Veteran was easily distracted, and was unable to perform serial sevens or spell a word forward and backward.  He was oriented to person and place, but not to time.  He described difficulty with organization.  He was noted to understand the outcome of his behavior and to partially understand that he has a problem.  No formal thought disorder was noted.  The Veteran endorsed panic attacks, stating that he had anxiety to the point where he would hit something, such as a wall.  There were no suicidal or homicidal thoughts.  Impulse control was noted to be fair.  Memory was mildly impaired.  The diagnosis was PTSD.  The examiner assigned a GAF score of 52.

In January 2012, the Veteran's employer indicated that the Veteran was unable to perform his job duties due to medical restrictions, and that retirement was pending.  

A fee basis examination was carried out in July 2012.  The examiner indicated diagnoses of PTSD, depressive disorder NOS, alcohol dependence, and cognitive disorder NOS.  He noted that it was not possible to differentiate what portion of each symptoms was attributable to each diagnosis because the symptoms of each diagnosis exacerbated those of the other diagnoses.  He indicated that memory loss might be predominantly attributed to traumatic brain injury, but it was also adversely affected by PTSD and depression.  He concluded that the symptoms resulted in occupational and social impairment with deficiencies in most areas.  He concluded that occupational and social impairment was attributable to PTSD, which caused severe anxiety, avoidance, hypervigilance, and social impairment.  He indicated that the traumatic brain injury and depression adversely affected the Veteran's memory and mood.  He stated that irritability was likely due to the traumatic brain injury.  The examiner noted that the Veteran had sleep disturbance, irritability and anger outbursts, difficulty concentrating, hypervigilance, and exaggerated startle response.  He also noted depressed mood, anxiety, near continuous panic, severe memory loss, difficulty understanding complex commands, impaired judgment, impaired abstract thinking, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, inability to establish and maintain effective relationships, suicidal ideation, impaired impulse control, spatial disorientation, and disorientation.  She assigned a GAF score of 55.

In October 2012, mental status examination indicated normal speech, euthymic mood, and congruent affect.  The Veteran was oriented.  Thoughts were coherent, logical, and goal directed.  There was no evidence of psychosis.  There was no suicidal or homicidal ideation.  Judgment and insight were intact.  The impression was depression NOS, PTSD, and rule out cognitive disorder.  The provider noted that recent testing suggested that the Veteran's cognitive symptoms were due to his psychiatric problems or stress.  A GAF score of 55 was assigned.  

In February and July 2013, the Veteran was oriented.  His mood was euthymic, with congruent affect.  Thoughts were coherent, logical, and goal directed.  There was no psychosis.   Suicidal and homicidal ideation were absent.  Judgment and insight were not impaired.  Speech was normal.  No gross memory or concentration deficits were noted.  The assessment was depression NOS and PTSD.  The provider assigned a GAF score of 55.

In February 2014, the Veteran reported an improved ability to handle stress.  He indicated that sleep and appetite were good.  He did not reported problems with nightmares or flashbacks.  Psychiatric medications were noted to be very effective.  The Veteran's mood was euthymic with congruent affect.  

On VA fee basis examination in October 2014, the Veteran was examined by the psychologist who conducted the 2012 examination.  The diagnoses were chronic severe PTSD, unspecified depressive disorder, alcohol dependence in remission, and major neurocognitive disorder with behavioral disturbance.  The examiner stated that although each diagnosis might exacerbate the others, it was most likely that severe anxiety, avoidance, hypervigilance, and social impairments were due to PTSD; cognitive difficulties and irritability were most likely attributed to traumatic brain injury; and sad feelings and angry outbursts were attributed to depression.  She concluded that the Veteran's symptoms caused total occupational and social impairment.  She indicated that the Veteran's symptoms included depressed mood, anxiety, suspiciousness, near continuous panic, chronic sleep impairment, impairment of short and long term memory, speech disturbance, disturbances in motivation and mood, inability to establish and maintain effective relationships, intermittent inability to perform activities of daily living, and disorientation to time or place.  

A VA traumatic brain injury examination was conducted in December 2014.  The examiner reviewed and recited the Veteran's history, to include the June 2009 neuropsychological assessment.  He also reviewed the results of neuropsychological testing carried out in April 2011, which indicated that the test results were not consistent with a cognitive disorder.  He noted that the neuropsychological examiner stated that findings were significant for fully intact cognitive mental status, average intellectual functioning, and generally intact neurocognitive functions across all domains including memory, attention/working memory. Processing speed, visuospatial functions, language, and executive functions.  The neuropsychological examiner also indicated that performance on objective neuropsychological tests suggested fully intact neurocognitive functions commensurate with his academic and vocational history.  That examiner stated that there did not appear to be any residual neurocognitive deficits resulting from injury in service.  He concluded that, given the generally normal neuroimaging findings, incongruent onset and course of the perceived neurocognitive deficits, absence of clear family history, absence of behavioral disturbance or personality change, intact neurocognitive functions on current testing, and stable neurocognitive functioning over the previous two years, a diagnosis of frontotemporal dementia was ruled out.  He indicated that the Veteran's reported difficulty with memory, language, and executive functions was most likely to psychiatric interference.  The December 2014 examiner also considered the report of the October 2014 fee basis examiner.  

On examination, the Veteran complained of impairment of memory, attention, and concentration, noting that he had difficulty with recall, remembering names, finding words, misplacing things, paying attention, concentrating, and performing executive functions.  Judgment was noted to be normal, with appropriate social interaction.  The examiner noted that the Veteran was occasionally disoriented, having provided the incorrect date on testing.  Motor activity was normal.  Visual spatial orientation was mildly impaired, the Veteran reporting that he might forget where he was going at times unless he used a navigation system; he noted that he could read maps, follow directions, and judge distances.  Subjectively, the Veteran reported that he experienced occasional dizziness if he stood suddenly. He also reported insomnia and mild light sensitivity.  He endorsed neurobehavioral symptoms of irritability, impulsivity, lack of motivation, verbal and physical aggression, moodiness, lack of cooperation, and inflexibility.  He denied unpredictability, belligerence, apathy, lack of empathy, and impaired awareness of disability.  He was able to communicate and comprehend spoken and written language.  Consciousness was normal.  

The examiner indicated that the Veteran's score on neuropsychological testing was consistent with reduced effort and should not be used for rating purposes.  He noted that MRI revealed no intracranial abnormality.  He also noted that the reported dizziness was not attributable to an ear or peripheral vestibular problem or to Meniere's syndrome.  He indicated that he agreed with the April 2011 examiner, who concluded that testing did not indicate a cognitive disorder.  He reasoned that if the in-service head injuries had caused a cognitive disorder, the findings would not have resolved, temporarily, to enable the April 2011 results to have been reported as they were.  He further agreed with the April 2011 examiner's conclusion that testing ruled out any significant cognitive disorder to include traumatic brain injury and the posited frontotemporal dementia.  

On VA formal neuropsychiatric testing in January 2015, the Veteran reported that he had problems getting things done and staying organized.  He indicated that he got lost while driving, and that he had difficulty with math and calculations.  He stated that he was forced to retire from his mail carrier position because of his cognitive deficits.  The examiner reviewed the reports of previous neuropsychological testing in 2009 and 2011.  On examination, the Veteran was alert and fully oriented.  Grooming and hygiene appeared to be good.  Speech was normal in rhythm, rate, volume, syntax, and prosody, with no frank impairments noted.  His mood appeared withdrawn.  Affect was restricted.  Thoughts appeared to be logical, sequential, and goal-directed, with no evidence of tangential or perseverative thought process.  There was no evidence of unusual content or psychotic process.  Formal testing revealed no objective evidence for mental status impairments that would be expected to result in functional impairment.  There was no objective evidence of attention/working memory impairment, impairment of processing speeds, executive ability that would be expected to result in functional impairment.  The examiner noted that given performance validity concerns, the obtained scores in those domains were possibly underestimates of the Veteran's true ability.  There was no objective evidence of language impairment, memory, or visuospatial ability that would be expected to result in functional impairment.  The examiner indicated that, despite concern for non-credible performance, the Veteran's best available scores did not reflect cognitive impairment in memory or any other domain that would contribute to functional impairment.  He noted that review of the Veteran's medical history indicated stable cognitive functioning and was not consistent with a neurodegenerative process such as frontotemporal dementia (as inaccurately diagnosed in 2009).  He further noted that the Veteran's medical history, cognitive profile, and fluctuating course of subjective complaints were not consistent with the residual impairment following traumatic brain injury or electrical injury.  He concluded that the Veteran's neuropsychological profile did not meet the criteria for a cognitive disorder diagnosis.  He indicated that from an etiological standpoint, the Veteran's subjective memory complaints were most likely the result of mood symptoms, poorly controlled pain, side-effects of pain medication, and/or normal aging.  He suggested that with adequate treatment of mood symptoms and pain, the Veteran would see a significant improvement in his perceived level of cognitive functioning.

Having carefully reviewed the evidence of record, the Board concludes that an evaluation in excess of 50 percent is not warranted for the period prior to March 29, 2011.  It further concludes that an evaluation in excess of 70 percent is not warranted from that date until October 4, 2014.  The Secretary, acting within his authority to "adopt and apply a schedule of ratings," chose to create one general rating formula for mental disorders.  38 U.S.C. § 1155; see 38 U.S.C. § 501; 38 C.F.R. § 4.130.  By establishing one general formula to be used in rating more than 30 mental disorders, there can be no doubt that the Secretary anticipated that any list of symptoms justifying a particular rating would in many situations be either under-or over-inclusive.  The Secretary's use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each Veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  This construction is not inconsistent with Cohen v. Brown, 10 Vet. App. 128 (1997).  

The Board acknowledges that evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV.  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. 436 (1992).  

For the period prior to March 29, 2011, the Board observes that the Veteran's reported symptoms included depression, anxiety, sleep disturbance, and irritability.  However, during this period, the Veteran was repeatedly been found to be completely alert and oriented, with normal thought processes and memory.  The Veteran consistently demonstrated good insight and judgment.  He repeatedly denied suicidal thoughts during this period.  No formal thought disorder was identified.  While the Veteran was assigned GAF scores as low as 50 during this time, this appears to be related not to PTSD symptoms but his subjectively reported cognitive symptoms.  In essence, the evidence reflects PTSD symptoms during the period in question that are best contemplated by the criteria for a 50 percent evaluation in that the Veteran experienced occupational and social impairment with reduced reliability and productivity.  While the Board accepts that the Veteran's PTSD affected his functioning during this period, the lay and medical evidence of record does not demonstrate occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking or mood; nor does it support a finding of total occupational and social impairment.  The evidence does not demonstrate obsessional rituals interfering with routine activities; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; spatial disorientation; neglect of hygiene; or inability to establish and maintain effective relationships.  Thus, it cannot be said that the evidence as a whole reflects occupational and social impairment of the severity contemplated by the criteria for a 70 percent evaluation.  

In summary, the overall disability picture for the period prior to March 29, 2011does not more nearly approximate the criteria for a schedular evaluation of 70 percent.  As such, the Board concludes that a 50 percent evaluation for the Veteran's PTSD for this period is appropriate.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has also determined that an evaluation in excess of 70 percent is not warranted for the period from March 29, 2011 to October 4, 2014.  During this period, the Veteran's symptoms included memory loss, severe anxiety, avoidance, hypervigilance, sleep disturbance, irritability and anger, difficulty concentrating, depression, anxiety, and panic.  However, during this period, the Veteran was repeatedly been found to be completely alert and oriented.  While the July 2012 VA examiner noted impaired abstract thinking, he did not elaborate; on the other hand, subsequent mental status examinations revealed coherent, logical, and goal directed thought processes.  Insight and judgment were intact.  The Veteran's GAF scores during this period were consistently 55.  In sum, the evidence reflects PTSD symptoms during the period in question that are best contemplated by the criteria for a 70 percent evaluation in that the Veteran experienced occupational and social impairment with deficiencies in most areas.  While the Board accepts that the Veteran's PTSD affected his functioning during this period, the lay and medical evidence of record does not demonstrate total occupational and social impairment.  The evidence does not demonstrate obsessional rituals interfering with routine activities; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control; spatial disorientation; neglect of hygiene; or inability to establish and maintain effective relationships.  Thus, it cannot be said that the evidence as a whole reflects occupational and social impairment of the severity contemplated by the criteria for a 100 percent evaluation.  

In summary, the overall disability picture for the period from March 29, 2011 to October 4, 2014 does not more nearly approximate the criteria for a schedular evaluation of 100 percent.  As such, the Board concludes that a 70 percent evaluation for the Veteran's PTSD for this period is appropriate.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Finally, the Board has concluded that a separate compensable evaluation for cognitive disorder is not warranted.  In this regard, the Board acknowledges that the June 2009 neuropsychological examiner concluded that her findings were consistent with the early stages of a neurodegenerative disease process, most likely frontotemporal dementia.  However, on follow-up, she instructed that the Veteran should be monitored to confirm that diagnosis.  On subsequent examination in December 2014, the Veteran's history was reviewed, to include the report of the 2009 examination and neurocognitive testing conducted in April 2011.  Following in-depth testing, the examiner concluded that the Veteran's neurocognitive functions were fully intact.  He indicated that, given the generally normal neuroimaging findings, incongruent onset and course of the perceived neurocognitive deficits, absence of clear family history, absence of behavioral disturbance of personality change, intact neurocognitive functions on current testing, and stable neurocognitive functioning over the previous two years, a diagnosis of frontotemporal dementia was ruled out.  Rather, he stated that the Veteran's reported difficulty with memory, language, and executive functions was most likely due to psychiatric interference.  Moreover, the January 2015 examiner stated that review of the Veteran's medical history indicated stable cognitive functioning and was not consistent with a neurodegenerative process such as frontotemporal dementia (as inaccurately diagnosed in 2009).  He further noted that the Veteran's medical history, cognitive profile, and fluctuating course of subjective complaints were not consistent with the residual impairment following traumatic brain injury or electrical injury.  He concluded that the Veteran's neuropsychological profile did not meet the criteria for a cognitive disorder diagnosis.  He indicated that from an etiological standpoint, the Veteran's subjective memory complaints were most likely the result of mood symptoms, poorly controlled pain, side-effects of pain medication, and/or normal aging.  In assigning high probative value to the December 2014 and January 2015 opinions, the Board notes that these examiners had the claims file for review and specifically discussed evidence contained in the claims file.  These examiners agreed that the diagnosis of dementia made in 2009 was inaccurate, and ultimately concluded that a diagnosis of cognitive disorder was not appropriate.  There is no indication that these VA examiners were not fully aware of the Veteran's past history or that either misstated any relevant fact.  The Board thus finds these to be of greater probative value than the Veteran's statements.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

The Board has considered the Veteran's assertions that he has a cognitive disorder.  Certainly, he is competent to report sensory or observed symptoms, and his statements in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Generally, however, a lay person is not competent to diagnose certain medical disorders or render an opinion as to the cause or etiology of disorders such as kidney stones, because he does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  In this instance, the Veteran as a lay person has not been shown to be capable of making medical conclusions, including as to neurocognitive disorders, and linking such to service.  Given the Veteran's lack of demonstrated medical expertise, his statements regarding any such diagnosis or link are much less probative than the medical evidence discussed above.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions); see also Layno v. Brown, 6 Vet. App. 465 (1994) (cautioning that lay testimony that the Veteran suffered a particular illness (bronchial asthma) was not competent evidence because matter required medical expertise).  Accordingly, the Board finds that a compensable evaluation for cognitive disorder is not warranted.  



      Extra-Schedular Consideration

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

An extra-schedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2014).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extra-schedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

With respect to the first prong of Thun, the evidence does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD with the established criteria found in the rating schedule for these disabilities show that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  

Specifically, the Veteran's psychiatric symptoms include depression, anxiety, sleep disturbance, and irritability.  While many of the Veteran's symptoms are specifically contemplated by the rating criteria, some are not.  That said, the Board expressly finds that they are on par with the level of severity contemplated by the rating criteria, and are not so far outside the realm of the rating criteria so as to warrant extra-schedular consideration.  In short, the Veteran's entire disability picture has been considered, and her symptoms are contemplated by the schedule.

The Board also notes that a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362, 1366 (Fed. Cir. 2014).  In this case, in addition to the disabilities addressed herein, the Veteran is in receipt of a 40 percent evaluation for lumbosacral strain, a 10 percent evaluation for tinnitus, a 10 percent evaluation for a left foot disability, a 10 percent evaluation for a left knee disability, a 10 percent evaluation for a left shoulder disability, a 10 percent evaluation for sinusitis, a 10 percent evaluation for a right knee disability, a 10 percent evaluation for radiculopathy of the right lower extremity, and noncompensable evaluations for hiatal hernia, prostatitis, a right hand scar, testicular injury, a left eye brow scar, and bilateral hearing loss.  The record reflects that the Veteran has at no point during the current appeal indicated that her service-connected psychiatric disorder results in further impairment when viewed in combination with these other service-connected disabilities.  

In short, there is nothing in the record to indicate that the Veteran's disability causes impairment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

Finally, the Board observes that the Court has held that a request for an increase in benefits should be inferred as a claim for special monthly compensation (SMC) regardless of whether it has been raised by the Veteran or previously adjudicated.  See Akles v. Derwinski, 1 Vet. App. 118, 121 (1991).  Moreover, VA's governing regulations direct the Board to review a claim for SMC in the first instance if reasonably raised by the record.  In this case, however, the Board concludes that the issue of entitlement to SMC has not been raised by the record.  The record does not reflect, nor does the Veteran argue, that his PTSD causes additional loss of function that requires additional compensation under 38 C.F.R. § 3.350.  The Veteran is already in receipt of a total disability rating based upon individual unemployability. 


ORDER

For the period prior to March 29, 2011, entitlement to an initial rating in excess of 50 percent for PTSD is denied.

For the period from March 29, 2011 to October 4, 2014, entitlement to an initial rating in excess of 70 percent for PTSD is denied.

Entitlement to a separate compensable evaluation for cognitive disorder is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


